         Case 6:19-cv-00236-ADA Document 55 Filed 12/05/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

SOLAS OLED LTD.                                  §
                                                 §
vs.                                              §        NO: WA:19-CV-00236-ADA
                                                 §
LG DISPLAY CO., LTD., LG                         §
ELECTRONICS, INC., SONY
CORPORATION, LG DISPLAY CO., LTD.,
LG ELECTRONICS, INC., SOLAS OLED
LTD.



               ORDER RESETTING TIME OF TELEPHONIC CONFERENCE




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on December 06, 2019 at 11:15 AM . Please call (866) 434-5269
with access code 9678090 to be included in the hearing.


               SIGNED on 5th day of December, 2019.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
